 

EXHIBIT 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) is made and entered into as of May 7,
2014, by and among Rackwise, Inc., a Nevada corporation (the “Borrower”), each
subsidiary of the Borrower listed on the signature pages hereof (together with
the Borrower, each a “Grantor”), and the secured parties listed on the signature
pages hereof.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Subscription Agreement, dated as of May 7,
2014 (as such may be amended, restated, supplemented, or otherwise modified from
time to time, including all schedules thereto, collectively, the “Subscription
Agreement”), by and among the Borrower and each secured party listed on the
Schedule of Purchasers attached thereto (each, a “Purchaser”, and collectively,
the “Purchasers”), the Borrower has agreed to sell, and each of the Purchasers
has agreed to purchase, severally and not jointly, the Notes;

 

WHEREAS, each Grantor other than the Borrower is a direct or indirect
wholly-owned Subsidiary of the Borrower and will receive direct and substantial
benefits from the purchase by each of the Secured Parties of the Notes; and

 

WHEREAS, it is a condition precedent to the Purchasers purchasing the Notes that
the Borrower and each other Grantor have granted a security interest in and to
the Collateral (as defined in this Agreement) to the Holders to secure all of
the Borrower’s obligations under the Subscription Agreement and the Notes, on
the terms and conditions set forth in this Agreement; and

 

NOW, THEREFORE, for and in consideration of the Subscription Agreement and the
Notes, the other premises and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, the parties covenant and agree as follows:

 

1.                  Definitions.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Subscription Agreement. In addition to the words and
terms defined elsewhere in this Agreement, the following words and terms shall
have the following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of each Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 



 

 

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by each Grantor, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of each Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of each Grantor, and
(ii) Proceeds of each of them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by each Grantor,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of each Grantor, and not included in Inventory of each Grantor,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or (ii) any default by a Grantor in the performance of its obligations
under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which each Grantor, now or
in the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of each Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data, and oil, gas, or
other minerals before extraction now owned or acquired after the date of this
Agreement by each Grantor.

 



2

 

 

“Holder” means each Purchaser and any person to whom a Purchaser assigns all or
any portion of a Note in accordance with the terms thereof. The Holder or
Holders owning a majority of the principal amount of the Notes (the “Majority
Holders”) are authorized to act on behalf of all of the Holders.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by each Grantor.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by each Grantor, and used or consumed in each Grantor’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Subscription Agreement, the Security Agreement, and all other agreements,
documents and instruments executed and delivered in connection therewith, as
each may be amended, restated, supplemented, replaced or otherwise modified from
time to time in accordance with the terms thereof.

 

“Permitted Liens” has the meaning specified therefor in Schedule 1(f) of the
Subscription Agreement.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement or the Subscription
Agreement shall have the meanings attributed to such terms in the Code.

 



3

 

 

2.                  Security Interest.

 

(a)        As security for the full and timely payment of the Notes in
accordance with the terms of the Subscription Agreement and the performance of
the obligations of the Borrower under the Subscription Agreement, the Notes and
the other Transaction Documents, each Grantor agrees that the Holders shall
have, and each Grantor hereby grants and conveys to and creates in favor of the
Holders, a security interest under the Code in and to its Collateral, whether
now owned or existing or hereafter acquired or arising and regardless of where
located. The security interest granted to the Holders in this Agreement shall be
a senior security interest, prior and superior to the rights of all third
parties existing on or arising after the date of this Agreement, subject to the
Permitted Liens.

 

(b)        All of the Equipment, Inventory and Goods owned by each Grantor is
located in the states as specified on Schedule I attached hereto (except to the
extent any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business). Except as disclosed on
Schedule I, no material Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Borrower name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of Borrower (including corporation, partnership, limited partnership or
limited liability company), the organizational identification number issued by
Borrower’s state of incorporation, formation or organization (or a statement
that no such number has been issued), and the chief place of business, chief
executive officer and the office where Borrower keeps its books and records.
Each Grantor has only one state or province, as applicable, of incorporation,
formation or organization. Each Grantor does not do business and have not done
business during the past five (5) years under any trade name or fictitious
business name except as disclosed on Schedule I attached hereto.

 

3.                  Provisions Applicable to the Collateral.

 

The parties agree that the following provisions shall be applicable to the
Collateral:

 

(a)        Each Grantor covenants and agrees that at all times during the term
of this Agreement it shall keep accurate and complete books and records
concerning the Collateral that is now owned by the Grantor.

 

(b)        The Holders or their representatives shall have the right, upon
reasonable prior written notice to a Grantor and during the regular business
hours of the Grantor, to examine and inspect the Collateral and to review the
books and records of the Grantor concerning the Collateral that is now owned or
acquired after the date of this Agreement by the Grantor and to copy the same
and make excerpts therefrom; provided, however, that from and after the
occurrence of an Event of Default, the rights of inspection and entry shall be
subject to the requirements of the Code.

 



4

 

 

(c)        Each Grantor shall at all times during the term of this Agreement
keep the Equipment, Inventory and Fixtures that are now owned by each Grantor in
the states set forth on Schedule I or, upon written notice to the Holders, at
such other locations for which the Holders have filed financing statements, and
in no other states without ten (10) days’ prior written notice to the Holders,
except that each Grantor shall have the right until one or more Events of
Default shall occur to sell, move or otherwise dispose of Inventory and other
Collateral in the ordinary course of business.

 

(d)        Each Grantor shall not move the location of its principal executive
offices without prior written notification to the Collateral Agent.

 

(e)        Without the prior written consent of the Holders, each Grantor shall
not sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f)        Promptly upon request of the Majority Holders from time to time, each
Grantor shall furnish the Holders with such information and documents regarding
the Collateral and each Grantor’s financial condition, business, assets or
liabilities, at such times and in such form and detail as the Holders may
reasonably request.

 

(g)        During the term of this Agreement, each Grantor shall deliver to the
Majority Holders, upon their reasonable, written request from time to time,
without limitation,

 

(i)        all invoices and customer statements rendered to account debtors,
documents, contracts, chattel paper, instruments and other writings pertaining
to each Grantor’s contracts or the performance of each Grantor’s contracts,

 

(ii)        evidence of each Grantor’s accounts and statements showing the
aging, identification, reconciliation and collection thereof, and

 

(iii)        reports as to each Grantor’s inventory and sales, shipment, damage
or loss thereof, all of the foregoing to be certified by authorized officers or
other employees of each Grantor, and Borrower shall take all necessary action
during the term of this Agreement to perfect any and all security interests in
favor of each Grantor and to assign to Holders all such security interests in
favor of each Grantor.

 

(h)        Notwithstanding the security interest in the Collateral granted to
and created in favor of the Holders under this Agreement, each Grantor shall
have the right until one or more Events of Default shall occur, at its own cost
and expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.

 

(i)        Subject to the terms of the Permitted Liens, after the occurrence of
an Event of Default, the Majority Holders shall have the right, in their sole
discretion, to give notice of the Holders’ security interest to account debtors
obligated to each Grantor and to take over and direct collection of the Accounts
and the Chattel Paper, to notify such account debtors to make payment directly
to the Holders and to enforce payment of the Accounts and the Chattel Paper and
to enforce each Grantor’s contract rights. It is understood and agreed by each
Grantor that the Majority Holders shall have no liability whatsoever under this
subsection (i) except for their own gross negligence or willful misconduct.

 



5

 

 

(j)        At all times during the term of this Agreement, each Grantor shall
promptly deliver to the Holders, upon the written request of the Majority
Holders, all existing leases, and all other leases entered into by each Grantor
from time to time, covering any material Equipment or Inventory (the “Leased
Inventory”) which is leased to third parties.

 

(k)        Each Grantor shall not change its name, entity status, federal
taxpayer identification number, or provincial organizational or registration
number, or the state under which it is organized without the prior written
consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(l)        Each Grantor shall not close any of its Deposit Accounts or open any
new or additional Deposit Accounts without first giving the Holders at least ten
(10) days’ prior written notice thereof; however, the Majority Holders have the
power to waive a portion of the notice period if such waiver does not harm
Holders’ security position.

 

(m)        Subject to restrictions resulting from the Permitted Liens, each
Grantor shall cooperate with the Majority Holders, at each Grantor’s reasonable
expense, in perfecting Holders’ security interest in any of the Collateral. Each
Grantor agrees that from time to time, at its own expense, such Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Majority Holders may
reasonably request, in order to perfect and protect the security interests
granted or purported to be granted hereby or to enable the Holders to exercise
and enforce their rights and remedies hereunder with respect to any of the
Collateral.

 

(n)        Subject to restrictions resulting from the Permitted Liens, the
Majority Holders may file any necessary financing statements and other documents
they deem reasonably necessary in order to perfect the Holders’ security
interest without either Grantor’s signature. Each Grantor grants to the Majority
Holders a power of attorney for the sole purpose of executing any documents on
behalf of each Grantor which the Majority Holders deem reasonably necessary to
perfect Holders’ security interest. Such power, coupled with an interest, is
irrevocable.

 



6

 

 

4.                  Actions with Respect to Accounts.

 

Each Grantor irrevocably makes, constitutes and appoints the Majority Holders
its true and lawful attorney-in-fact with power to sign its name and to take any
of the following actions after the occurrence and prior to the cure of an Event
of Default, at any time without notice to either Grantor and at each Grantor’s
reasonable expense, subject to the terms of the Permitted Liens:

 

(a)        Verify the validity and amount of, or any other matter relating to,
the Collateral by mail, telephone, telegraph or otherwise;

 

(b)        Notify all account debtors that the Accounts have been assigned to
the Holders and that the Holders have a security interest in the Accounts;

 

(c)        Direct all account debtors to make payment of all Accounts directly
to the Holders;

 

(d)        Take control in any reasonable manner of any cash or non-cash items
of payment or proceeds of Accounts;

 

(e)        Receive, open and respond to all mail addressed to each Grantor;

 

(f)        Take control in any manner of any rejected, returned, stopped in
transit or repossessed goods relating to Accounts;

 

(g)        Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Holders may:

 

(i)                 Demand payment of any Accounts or direct any account debtors
to make payment of Accounts directly to the Holders;

 

(ii)               Receive and collect all monies due or to become due to each
Grantor pursuant to the Accounts;

 

(iii)             Exercise all of each Grantor’s rights and remedies with
respect to the collection of Accounts;

 

(iv)             Settle, adjust, compromise, extend, renew, discharge or release
Accounts in a commercially reasonable manner;

 

(v)               Sell or assign Accounts on such reasonable terms, for such
reasonable amounts and at such reasonable times as the Holders reasonably deem
advisable;

 



7

 

 

(vi)             Prepare, file and sign each Grantor’s name or names on any
Proof of Claim or similar documents in any proceeding filed under federal or
state bankruptcy, insolvency, reorganization or other similar law as to any
account debtor;

 

(vii)           Prepare, file and sign each Grantor’s name or names on any
notice of lien, claim of mechanic’s lien, assignment or satisfaction of lien or
mechanic’s lien or similar document in connection with the Collateral;

 

(viii)         Endorse the name of each Grantor upon any chattel papers,
documents, instruments, invoices, freight bills, bills of lading or similar
documents or agreements relating to Accounts or goods pertaining to Accounts or
upon any checks or other media of payment or evidence of a security interest
that may come into the Holders’ possession;

 

(ix)             Sign the name or names of each Grantor to verifications of
Accounts and notices of Accounts sent by account debtors to each Grantor; or

 

(x)               Take all other actions that the Holders reasonably deem to be
necessary or desirable to protect each Grantor’s interest in the Accounts.

 

(h)        Negotiate and endorse any Document in favor of the Holders or their
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Borrower any instrument which
the Majority Holders may reasonably deem necessary or advisable to accomplish
the purpose hereof. Without limiting the generality of the foregoing, the
Majority Holders shall have the right and power to receive, endorse and collect
checks and other orders for the payment of money made payable to each Grantor
representing any payment or reimbursement made under, pursuant to or with
respect to, the Collateral or any part thereof and to give full discharge to the
same. Each Grantor does hereby ratify and approve all acts of said attorney and
agrees that said attorney shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law, except for
said attorney’s own gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until the Notes are paid in full (at
which time this power shall terminate in full) and each Grantor shall have
performed all of its obligations under this Agreement. Each Grantor further
agrees to use its reasonable efforts to assist the Collateral Agent in the
collection and enforcement of the Accounts and will not hinder, delay or impede
the Majority Holders in any manner in their collection and enforcement of the
Accounts.

 



8

 

 

5.                  Preservation and Protection of Security Interest.

 

Each Grantor represents and warrants that it has, and covenants and agrees that
at all times during the term of this Agreement, it will have, good and
marketable title to the Collateral now owned by it free and clear of all
mortgages, pledges, liens, security interests, charges or other encumbrances,
except for the Permitted Liens and those junior in right of payment and
enforcement to that of the Holders or in favor of the Holders, and shall defend
the Collateral against the claims and demands of all persons, firms and entities
whomsoever. Assuming the Majority Holders have taken all required action to
perfect a security interest in the Collateral as provided by the Code, each
Grantor represents and warrants that as of the date of this Agreement the
Holders have, and that all times in the future the Holders will have, a first
priority perfected security interest in the Collateral, prior and superior to
the rights of all third parties in the Collateral existing on the date of this
Agreement or arising after the date of this Agreement, subject to the Permitted
Liens. Except as permitted by this Agreement, each Grantor covenants and agrees
that it shall not, without the prior written consent of the Majority Holders (i)
borrow against the Collateral or any portion of the Collateral from any other
person, firm or entity, except for borrowings which are subordinate to the
rights of the Holders, (ii) grant or create or permit to attach or exist any
mortgage, pledge, lien, charge or other encumbrance, or security interest on, of
or in any of the Collateral or any portion of the Collateral except those in
favor of the Holders or the Permitted Liens, (iii) permit any levy or attachment
to be made against the Collateral or any portion of the Collateral, except those
subject to the Permitted Liens, or (iv) permit any financing statements to be on
file with respect to any of the Collateral, except financing statements in favor
of the Holders or those with respect to the Permitted Liens. Each Grantor shall
faithfully preserve and protect the Holders’ security interest in the Collateral
and shall, at its own reasonable cost and expense, cause, or assist the Majority
Holders to cause that security interest to be perfected and continue perfected
so long as the Notes or any portion of the Notes are outstanding, unpaid or
executory. For purposes of the perfection of the Holders’ security interest in
the Collateral in accordance with the requirements of this Agreement, each
Grantor shall from time to time at the request of the Holders file or record, or
cause to be filed or recorded, such instruments, documents and notices,
including assignments, financing statements and continuation statements, as the
Majority Holders may reasonably deem necessary or advisable from time to time in
order to perfect and continue perfected such security interest. Each Grantor
shall do all such other acts and things and shall execute and deliver all such
other instruments and documents, including further security agreements, pledges,
endorsements, assignments and notices, as the Majority Holders in their
discretion may reasonably deem necessary or advisable from time to time in order
to perfect and preserve the priority of such security interest as a first lien
security interest in the Collateral prior to the rights of all third persons,
firms and entities, subject to the Permitted Liens and except as may be
otherwise provided in this Agreement. Each Grantor agrees that a carbon,
photographic or other reproduction of this Agreement or a financing statement is
sufficient as a financing statement and may be filed instead of the original.

 



9

 

 

6.          Insurance.

 

Risk of loss of, damage to or destruction of the Equipment, Inventory and
Fixtures is on each Grantor. Each Grantor shall insure the Equipment, Inventory
and Fixtures against such risks and casualties and in such amounts and with such
insurance companies as is ordinarily carried by corporations or other entities
engaged in the same or similar businesses and similarly situated or as otherwise
reasonably required by the Majority Holders in their sole discretion. In the
event of loss of, damage to or destruction of the Equipment, Inventory or
Fixtures during the term of this Agreement, each Grantor shall promptly notify
the Majority Holders of such loss, damage or destruction. At the reasonable
request of the Majority Holders, each Grantor’s policies of insurance shall
contain loss payable clauses in favor of each Grantor and the Holders as their
respective interests may appear and shall contain provision for notification of
the Holders thirty (30) days prior to the termination of such policy. At the
request of the Majority Holders, copies of all such policies, or certificates
evidencing the same, shall be deposited with the Holders. If any Grantor fails
to effect and keep in full force and effect such insurance or fail to pay the
premiums when due, the Majority Holders may (but shall not be obligated to) do
so for the account of such Grantor and add the cost thereof to the Notes. The
Majority Holders are irrevocably appointed attorney-in-fact of each Grantor to
endorse any draft or check which may be payable to each Grantor in order to
collect the proceeds of such insurance. Unless an Event of Default has occurred
and is continuing, the Holders will turn over to each Grantor the proceeds of
any such insurance collected by the Holder on the condition that each Grantor
apply such proceeds either (i) to the repair of damaged Equipment, Inventory or
Fixtures, or (ii) to the replacement of destroyed Equipment, Inventory or
Fixtures with Equipment, Inventory or Fixtures of the same or similar type and
function and of at least equivalent value (in the sole judgment of the Majority
Holders), provided such replacement Equipment, Fixtures or Inventory is made
subject to the security interest created by this Agreement and constitutes a
first lien security interest in the Equipment, Inventory and Fixtures subject
only to Permitted Liens and other security interests permitted under this
Agreement, and is perfected by the filing of financing statements in the
appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest. Any balance of insurance proceeds remaining in the possession of the
Holders after payment in full of the Notes shall be paid over to the applicable
Grantor or its order.

 

7.          Maintenance and Repair.

 

Each Grantor shall maintain the Equipment, Inventory and Fixtures, and every
portion thereof, in good condition, repair and working order, reasonable wear
and tear alone excepted, and shall pay and discharge all taxes, levies and other
impositions assessed or levied thereon as well as the cost of repairs to or
maintenance of the same. If any Grantor fails to do so, the Holders may (but
shall not be obligated to) pay the cost of such repairs or maintenance and such
taxes, levies or impositions for the account of such Grantor and add the amount
of such payments to the principal of the Notes

 



10

 

 

8.          Preservation of Rights against Third Parties; Preservation of
Collateral in Holders’ Possession.

 

Until such time as the Holders exercise their right to effect direct collection
of the Accounts and the Chattel Paper and to effect the enforcement of each
Grantor’s contract rights, each Grantor assumes full responsibility for taking
any and all commercially reasonable steps to preserve rights in respect of the
Accounts and the Chattel Paper and their contracts against prior parties. The
Holders shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Holders take such action for that purpose as the relevant Grantor
shall request in writing, provided that such requested action shall not, in the
judgment of the Holders, impair the Holders’ security interest in the Collateral
or its right in, or the value of, the Collateral, and provided further that the
Holders receive such written request in sufficient time to permit the Holders to
take the requested action.

 

9.          Events of Default and Remedies.

 

(a)        If any one or more of the Events of Default shall occur or shall
exist, the Majority Holders may then or at any time thereafter, so long as such
default shall continue, foreclose the lien or security interest in the
Collateral in any way permitted by law, or upon twenty (20) days’ prior written
notice to the relevant Grantor, sell any or all Collateral at private sale at
any time or place in one or more sales, at such price or prices and upon such
terms, either for cash or on credit, as the Majority Holders, in their sole
discretion, may elect, or sell any or all Collateral at public auction, either
for cash or on credit, as the Majority Holders, in their sole discretion, may
elect, and at any such sale, the Majority Holders, on behalf of the Holders, may
bid for and become the purchaser of any or all such Collateral. Pending any such
action the Majority Holders may liquidate the Collateral.

 

(b)        If any one or more of the Events of Default shall occur or shall
exist, the Majority Holders may then, or at any time thereafter, so long as such
default shall continue, grant extensions to, or adjust claims of, or make
compromises or settlements with, debtors, guarantors or any other parties with
respect to Collateral or any securities, guarantees or insurance applying
thereon, without notice to or the consent of any Grantor, without affecting each
Grantor’s liability under this Agreement or the Notes. Each Grantor waives
notice of acceptance, of nonpayment, protest or notice of protest of any
Accounts or Chattel Paper, any of its contract rights or Collateral and any
other notices to which each Grantor may be entitled.

 

(c)        If any one or more of the Events of Default shall occur or shall
exist and be continuing, then in any such event, the Majority Holders shall have
such additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code and such other rights and remedies in
respect thereof which they may have at law or in equity or under this Agreement,
including without limitation the right to enter any premises where Equipment,
Inventory and/or Fixtures are located and take possession and control thereof
without demand or notice and without prior judicial hearing or legal
proceedings, which each Grantor expressly waives.

 



11

 

 

(d)        The Majority Holders shall apply the Proceeds of any sale or
liquidation of the Collateral, and, subject to Section 5, any Proceeds received
by the Majority Holders from insurance, first to the payment of the reasonable
costs and expenses incurred by the Collateral Agent in connection with such sale
or collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment of the Notes, pro rata, whether on account of
principal or interest or otherwise as the Collateral Agent, in its sole
discretion, may elect, and then to pay the balance, if any, to the relevant
Grantor or as otherwise required by law. If such Proceeds are insufficient to
pay the amounts required by law, the Grantors shall be liable for any
deficiency.

 

(e)        Upon the occurrence of any Event of Default, each Grantor shall
promptly upon written demand by the Majority Holders assemble the Equipment,
Inventory and Fixtures and make them available to the Holders at a place or
places to be designated by the Majority Holders. The rights of the Majority
Holders under this paragraph to have the Equipment, Inventory and Fixtures
assembled and made available to them is of the essence of this Agreement and the
Majority Holders may, at their election, enforce such right by an action in
equity for injunctive relief or specific performance, without the requirement of
a bond.

 

10.          Defeasance.

 

Notwithstanding anything to the contrary contained in this Agreement upon the
earlier of (i) payment and performance in full of the Notes or (ii) the
conversion of the Notes, this Agreement shall terminate and be of no further
force and effect and the Holders shall thereupon terminate their security
interest in the Collateral. Until such time, however, this Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns, provided that, without the prior written consent of the Majority
Holders, no Grantor may assign this Agreement or any of its rights under this
Agreement or delegate any of its duties or obligations under this Agreement and
any such attempted assignment or delegation shall be null and void. This
Agreement is not intended and shall not be construed to obligate the Holders to
take any action whatsoever with respect to the Collateral or to incur expenses
or perform or discharge any obligation, duty or disability of any Grantor.

 

11.           Miscellaneous.

 

(a)        The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 



12

 

 

(b)        No failure or delay on the part of the Holders in exercising any
right, remedy, power or privilege under this Agreement and the Notes shall
operate as a waiver thereof or of any other right, remedy, power or privilege of
the Holders under this Agreement, the Notes or any of the other Loan Documents;
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other right, remedy, power or privilege or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges of the Holders under this Agreement,
the Notes and the other Loan Documents are cumulative and not exclusive of any
rights or remedies which they may otherwise have.

 

(c)        Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:

 

If to Borrower or any other Grantor:  At the address for the Borrower set forth
in the Subscription Agreement

 

If to the Holder:  At the address for such Holder set forth in the Holder’s
signature page to the Subscription Agreement or the address otherwise
communicated by such Holder to the Borrower in writing for such notice purposes.

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

 

(d)        The section headings contained in this Agreement are for reference
purposes only and shall not control or affect its construction or interpretation
in any respect.

 

(e)        Unless the context otherwise requires, all terms used in this
Agreement which are defined by the Code shall have the meanings stated in the
Code.

 

(f)        The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holders’ security interest in the Collateral,
and the rights, duties and obligations of the Holders and each Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of Colorado and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



13

 

 

(g)        This Agreement may be executed in several counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

14

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.

 

 



GRANTORS: RACKWISE, INC.,
a Nevada corporation           By:  /s/ Guy A. Archbold   Name:
Title: Guy A. Archbold
Chief Executive Officer and President               VISUAL NETWORK DESIGN, INC.,
a Delaware corporation               By: /s/ Guy A. Archbold   Name:
Title: Guy A. Archbold
Chief Executive Officer

 

 

[SECURED PARTIES SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE

TO THE SUBSCRIPTION AGREEMENT]

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 

Schedule I

 

1.State(s)/Jurisdictions in which Collateral is located:

 

California

North Carolina

 

2.Grantor Information:

 

Grantor  

Rackwise, Inc.

a Nevada corporation

NV Entity No.: E0404132010-9

 

Executive Offices Address:

 

2365 Iron Point Road, Suite 190

Folsom, CA 95630

Chief Executive Officer: Guy A. Archbold

Visual Network Design, Inc.,

a Delaware corporation

NV Entity No.: 3612213

 

Executive Offices Address:

 

2365 Iron Point Road, Suite 190

Folsom, CA 95630

Chief Executive Officer: Guy A. Archbold

 

 

 

 